Citation Nr: 1003048	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-36 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including residuals of a compression fracture of the thoracic 
spine.

2.  Entitlement to service connection for residuals of a 
spinal cord injury.

3.  Entitlement to service connection for residuals of a left 
clavicle fracture.  

4.  Entitlement to service connection for residuals of 
mononucleosis.

5.  Entitlement to service connection for a chest disorder 
due to pneumococcal vaccine.

6.  Entitlement to service connection for a lung disorder, 
variously characterized as asthma and mediastinal adenopathy.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The appellant served a period of active duty for training 
(ACDUTRA) from February 2003 to July 2003, with subsequent 
service in the Alabama National Guard.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a back disability, residuals of a spinal cord 
injury, residuals of a left clavicle fracture, residuals of 
mononucleosis, a chest disorder, and asthma.  Timely appeals 
were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on November 5, 2009.  A copy of the 
hearing transcript has been associated with the file.

The issue of entitlement to service connection for a lung 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to his hearing, the appellant indicated that he 
wished to withdraw the appeal of his denial for service 
connection for a back disability, including residuals of a 
compression fracture of the thoracic spine.

2.  Prior to his hearing, the appellant indicated that he 
wished to withdraw the appeal of his denial for service 
connection for residuals of a spinal cord injury.

3.  Prior to his hearing, the appellant indicated that he 
wished to withdraw the appeal of his denial for service 
connection for residuals of a left clavicle fracture.

4.  Prior to his hearing, the appellant indicated that he 
wished to withdraw the appeal of his denial for service 
connection for residuals of mononucleosis.

5.  Prior to his hearing, the appellant indicated that he 
wished to withdraw the appeal of his denial for service 
connection for a chest disorder.  
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant with regard to the issue of entitlement to 
service connection for a back disability, including residuals 
of a compression fracture of the thoracic spine, have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant with regard to the issue of entitlement to 
service connection for residuals of a spinal cord injury have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant with regard to the issue of entitlement to 
service connection for residuals of a left clavicle fracture 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

4.  The criteria for withdrawal of a substantive appeal by 
the appellant with regard to the issue of entitlement to 
service connection for residuals of mononucleosis have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

5.  The criteria for withdrawal of a substantive appeal by 
the appellant with regard to the issue of entitlement to 
service connection for a chest disorder have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims 

An appeal consists of a timely filed notice of disagreement, 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A.               § 
7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b).

The record reflects that the appellant perfected an appeal of 
an April 2005 rating decision that denied entitlement to 
service connection for a back disability (including residuals 
of a compression fracture of the thoracic spine), residuals 
of a spinal cord injury, residuals of a left clavicle 
fracture, residuals of mononucleosis, and a chest disorder.  
However, the appellant indicated on the record at his 
November 2009 hearing that he wished to withdraw his appeal 
with respect to these claims.  The Board finds that this 
statement qualifies as a valid withdrawal of the issues.  See 
38 C.F.R. § 20.204.  Accordingly, these claims will be 
dismissed.


ORDER

The claim of entitlement to service connection for a back 
disability, including residuals of a compression fracture of 
the thoracic spine, is dismissed.

The claim of entitlement to service connection for residuals 
of a spinal cord injury is dismissed.

The claim of entitlement to service connection for residuals 
of a left clavicle fracture is dismissed.

The claim of entitlement to service connection for residuals 
of mononucleosis is dismissed.

The claim of entitlement to service connection for a chest 
disorder due to pneumococcal vaccine is dismissed.  


REMAND

The appellant has been diagnosed with a lung disorder, which 
has been variously characterized as asthma and mediastinal 
adenopathy, which he attributes to tear gas training during 
his period of ACDUTRA.  Service treatment records indicate 
that the appellant reported for emergency treatment on May 4, 
2003, complaining of chest congestion with productive cough, 
shortness of breath, and throat pain.  Physical examination 
showed enlarged, tender lymph nodes.  Records dated May 5, 
2003 and May 6, 2003, show that the appellant was 
subsequently diagnosed with mononucleosis.  This diagnosis 
was confirmed via mononucleosis spot test.   The appellant 
did not report a history of breathing difficulties.  

The appellant received a VA general medical examination in 
January 2005.  The examiner noted the presence of asthma; 
however, no opinion as to the etiology of the disorder was 
offered.  The Board also notes that the examiner did not 
reconcile his opinion with Dr. J.W.'s May 2003 pulmonary 
testing and diagnosis of mediastinal adenopathy, or with the 
June 2004 statement by Dr. M.A. to the effect that exposure 
to chemicals in service "is certainly a contributing factor 
to his condition (asthma)."  Thus, on remand, the Board 
finds that another etiology opinion is necessary based on a 
review of all evidence of record.

During his November 2009 hearing, the appellant indicated 
that he was currently receiving treatment from a private 
physician, Dr. W., for asthma.  Because VA is on notice that 
there are additional records that may be applicable to the 
appellant's claim and because these records may be useful in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorization and information from the 
appellant, the RO should request all of 
the appellant's treatment records from Dr. 
W. for inclusion with the claims folder.  
If such records are unavailable, a 
negative response should be obtained.  

2.  Schedule the appellant for a VA 
pulmonology examination to ascertain the 
nature and etiology of his asthma. The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed.

For any lung disorder found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it had its onset during the 
appellant's period of ACDUTRA from 
February 2003 to July 2003.  The examiner 
should provide the rationale for the 
opinion provided and reconcile any opinion 
with the service treatment records dated 
May and June 2003, reflecting respiratory 
problems and subsequent treatment for 
mononucleosis; the May 2003 private 
evaluation by Dr. J.W.; the June 2004 
statement from Dr. M.A.; the January 2005 
VA general medical examination; and any 
records received from the appellant's 
current treatment provider, Dr. W.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
his representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


